DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in regard to the application filed on 01/08/2020. Claims 1-20 are pending. 
Oath/Declaration
The Oath/Declaration filed on 01/08/2020 is accepted.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-10 and 11-20 are allowed. The following is an Examiner’s statement of reasons for allowance.
Independent claim 1 of the present application teaches  “A method for a read operation in an integrated circuit, the method comprising: receiving, over a double data rate dynamic random access memory (DDR DRAM) bus, data and a first cyclic redundancy check (CRC) value from DDR DRAM storage; calculating, based on the received data, a second CRC value; comparing the first CRC value with the second CRC value to generate a first CRC check value, wherein the first CRC check value is indicative of whether a first CRC error has occurred in the received data; decoding the received data using an error correction code (ECC) decoder; generating, based on the received data, an ECC check value; calculating, based on the decoded data, a third CRC value; comparing the first CRC value with the third CRC value to generate a 
The prior arts of record including the IDS filed by the applicant taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “…comparing the first CRC value with the third CRC value to generate a second CRC check value, wherein the second CRC check value is indicative of whether a second CRC error has occurred in the decoded data; and determining, based on the first CRC check value, the ECC check value, and the second CRC check value, whether to retry a DDR DRAM read operation to read the data.” Thus, independent claim 1 is allowed over the prior arts.
Consequently, claims 2-10 which depend to allowed claim 1 are allowable. 
Independent claim 11 of the present application teaches “A non-transitory computer readable storage medium comprising a stored electronic representation of an integrated circuit, the representation comprising: a memory array for storing a plurality of bits, the memory array comprising a double data rate dynamic random access memory (DDR DRAM) storage; and a controller coupled to the memory array, the controller comprising: a physical layer (PHY) block configured to receive, over a DDR DRAM bus, the plurality of bits and a first cyclic redundancy check (CRC) value from the DDR DRAM storage;  - 28 -FW Dkt Ref 22524-45263 (SNPS 331 tSO 1) a first CRC calculator configured to calculate, based on the received plurality of bits, a second CRC value; a first CRC evaluator configured to compare the first CRC value with the second CRC value to generate a first CRC check value, wherein the first CRC check value is indicative of whether a first CRC error has occurred in the received plurality of bits; an error correction code (ECC) decoder configured to: 
The prior arts of record including the IDS filed by the applicant taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations “a second CRC calculator configured to calculate, based on the decoded plurality of bits, a third CRC value; a second CRC evaluator configured to compare the first CRC value with the third CRC value to generate a second CRC check value, wherein the second CRC check value is indicative of whether a second CRC error has occurred in the decoded plurality of bits; and a read retry module configured to: determine, based on the first CRC check value, the ECC check value, and the second CRC check value, whether to retry a DDR DRAM read operation to read the plurality of bits.” Thus, independent claim 11 is allowed over the prior arts.
Consequently, claims 12-20 which depend to allowed claim 11 are allowable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fritz Alphonse, whose telephone number is (571) 272-3813. The examiner can normally be reached on MaxFlex: M-F 5:30 AM-10:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-3824
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?

 /Fritz Alphonse/
Primary Examiner, Art Unit 2112